Citation Nr: 1107937	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  00-18 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran has served in the U.S. Army Reserves since August 
1979.  He has verified periods of active duty from August 16, 
1979, to November 20, 1979; December 15, 1996, to December 16, 
1996; February 3, 2003, to October 4, 2003; and January 2004 to 
April 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran's claim was remanded by the Board in February 2008.  
The February 2008 decision also remanded an appeal for service 
connection for a psychiatric disability.  An August 2010 rating 
decision granted service connection for posttraumatic stress 
disorder.  Accordingly, only the appeal for an increased rating 
for a low back disability is currently in appellate status before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The February 2008 Board decision noted that the record contained 
a September 2005 VA examination report regarding the Veteran's 
spine.  It further noted that the September 2005 VA examination 
report had not been considered and addressed by the RO in a 
supplemental statement of the case (SSOC)  The Board stated that 
the RO must review the September 2005 VA examination report and, 
if the claim remained denied, include such evidence in an SSOC.  
The RO has only issued one SSOC since January 2005.  This SSOC, 
dated in August 2010, does not consider the September 2005 VA 
examination.  The Veteran's claim must be remanded for issuance 
of an SSOC that shows RO review and consideration of the 
September 2005 VA examination.  See Stegall v. West, 11 Vet. App. 
268 (1998). 

An April 1, 2010, VA mental health discharge note indicates that 
the Veteran was scheduled to have a VA orthopedic examination on 
April 2, 2010.  Clarification should be made as to whether the 
Veteran was provided a VA orthopedic examination in April 2010.  
If the Veteran was provided such an examination, a copy of the 
examination report should be obtained and associated with the 
Veteran's claims file.

The August 2010 SSOC discusses a VA examination of the spine that 
was performed on March 6, 2009.  A copy of the examination report 
is not currently contained in the claims file.  A copy should be 
associated with the Veteran's claims file.

The Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records 
dated from April 2010 to present and 
associate them with the Veteran's claims 
file.

2.  Obtain and associate with the claims file 
a copy of the March 6, 2009, VA examination 
report regarding the Veteran's spine.

3.  Clarify as to whether the Veteran was 
afforded a VA examination of his spine in 
April 2010.  If such an examination was 
performed, obtain a copy of the report and 
associate it with the claims file.

4.  When the development requested above has 
been completed, the RO/AMC should review the 
medical evidence of record and determine 
whether there is sufficient medical evidence 
to decide the claim.  If there is not 
sufficient medical evidence to decide the 
claim, the RO/AMC should afford the Veteran 
an examination to ascertain the severity and 
manifestations of the Veteran's lumbar spine 
disability.

5.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
furnished an SSOC, and be afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.  The SSOC should indicate review of 
all evidence received after issuance of a 
January 2005 SSOC.  In particular the SSOC 
must specifically note review of the 
September 2005 VA examination report 
regarding the Veteran's spine.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


